NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 21, 2014*
                                 Decided May 21, 2014

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                          JOEL M. FLAUM, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

No. 14-1395

DETERTORING SANDERS,                           Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 14 C 0344
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                    Amy J. St. Eve,
                                               Judge.

                                       ORDER

     Illinois prisoner Detertoring Sanders submitted to the district court a civil-rights
complaint along with a motion to proceed with that lawsuit in forma pauperis.


      *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 14-1395                                                                             Page 2

See 42 U.S.C. § 1983; 28 U.S.C. § 1915(a)(1). (Sanders contends that the City of Chicago
failed to preserve a video recorded from a surveillance camera operated by the police
department; that video, Sanders speculates, would undermine his state conviction for a
gun crime.) But Sanders did not tell the district court that, if he is not in imminent
danger of serious physical injury, he cannot proceed in forma pauperis because he has
accumulated three “strikes” for filing frivolous suits or appeals. See 28 U.S.C. § 1915(g).
Sanders knows of this restriction because we had enforced it more than two years
earlier when he tried to appeal in forma pauperis from the dismissal of another of his
lawsuits. See Sanders v. Weis, No. 11-2161 (7th Cir. July 18, 2011). (One of the strikes we
identified was incurred for a lawsuit raising substantially the same claim about the
video recording. Sanders v. Weis, No. 11 C 1881 (N.D. Ill. May 3, 2011).) The district court
discovered Sanders’s deception and dismissed the action, as we had warned Sanders
would happen.

       Our previous order (which Sanders did not ask us to reconsider or seek to
challenge in the Supreme Court) establishes that he has struck out. See Sloan v. Lesza, 181
F.3d 857, 858 (7th Cir. 1999); Evans v. Ill. Dep’t of Corr., 150 F.3d 810, 812 (7th Cir. 1998).
He was required to tell the district court as much, but instead he withheld the
information, which was ground for dismissing the suit. See Ammons v. Gerlinger, 547
F.3d 724, 725 (7th Cir. 2008); Sloan, 181 F.3d at 859.

         Accordingly, the order dismissing Sanders’s lawsuit is AFFIRMED. Unless and
until Sanders pays all outstanding fees and sanctions, the clerks of the federal courts in
this circuit are directed to return unfiled any papers submitted either directly or
indirectly by him or on his behalf. See Ammons, 547 F.3d at 726; In re City of Chicago, 500
F.3d 582, 585–86 (7th Cir. 2007); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir.
1995). In accordance with our decision in Mack, exceptions to this filing bar are made for
criminal cases and for applications for writs of habeas corpus. See Mack, 45 F.3d at
186–87. This order will be lifted immediately once Sanders makes full payment.
See In re Chicago, 500 F.3d at 585–86. If Sanders, despite his best efforts, is unable to pay
in full all outstanding fees and sanctions, no earlier than two years from the date of this
order he is authorized to submit to this court a motion to modify or rescind this order.
See id.; Mack, 45 F.3d at 186.